Opinion by
Lawrence, J.
It was stipulated that the items of merchandise consist of plate steel (not crucible plate steel nor saw plate steel), not thinner than 0.109 inch, valued at over 3 cents per pound, not coated or galvanized with spelter, zinc, metal or alloy of metals, not containing layers of metal or metals imposed thereon by any process, not pickled or cleaned by acid or by any other material or process, and cold-rolled, smoothed only, and not polished. Upon the agreed facts, the claim of the plaintiff was sustained.